                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

Civil Action No. 19-cv-00715-REB

JIM BEELER DEMENT, JR.,

        Plaintiff,

v.

ANDREW M. SAUL,1 Commissioner of Social Security,

        Defendant.


                             ORDER AFFIRMING COMMISSIONER

Blackburn, J.

        The matter before me is plaintiff’s Complaint [#1],2 filed March 8, 2019, seeking

review of the Commissioner’s decision denying plaintiff’s claim for supplemental security

income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 401, et seq. I

have jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).

The matter has been fully briefed, obviating the need for oral argument. I affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff alleges he is disabled as a result of intermittent explosive disorder,

dysthymic disorder, generalized anxiety disorder, antisocial personality disorder, and a

30-year history of methamphetamine use. After his application for supplemental


        1
           On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of Social Security.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for
Nancy A. Berryhill, former Acting Commissioner of Social Security, as the defendant in this suit. No
further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
        2
          “[#1]” is an example of the convention I use to identify the docket number assigned to a specific
paper by the court’s case management and electronic case filing system (CM/ECF). I use this convention
throughout this order.
security income benefits was denied, plaintiff requested a hearing before an

administrative law judge. This hearing was held on January 10, 2018. At the time of

the hearing, plaintiff was 54 years old. He has a tenth grade education and past

relevant work experience as a progressive assembler and fitter of agricultural

equipment and as a security guard. He has not engaged in substantial gainful activity

since at least September 9, 2015, the date of his application for benefits.

       The ALJ found plaintiff was not disabled and therefore not entitled to

supplemental security income benefits. Although the evidence established plaintiff

suffered from severe mental impairments, the judge concluded the severity of those

impairments did not meet or equal any impairment listed in the social security

regulations. The ALJ concluded plaintiff had the residual functional capacity to perform

a full range of semi-skilled work at all exertional levels but which required only

occasional interaction with coworkers and supervisors and rare or no interaction with

the general public. Because this finding did not preclude plaintiff’s past relevant work,

the ALJ found him not disabled at step four of the sequential evaluation. Alternatively,

the ALJ found there were jobs existing in significant numbers in the national and local

economies plaintiff could perform and therefore also found plaintiff not disabled at step

five. Plaintiff appealed this decision to the Appeals Council. The Council affirmed.

Plaintiff then filed this action in federal court.

                                 II. STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if his

physical and/or mental impairments preclude him from performing both his previous

work and any other “substantial gainful work which exists in the national economy.” 42

                                                 2
U.S.C. § 423(d)(2). “When a claimant has one or more severe impairments the Social

Security [Act] requires the [Commissioner] to consider the combined effects of the

impairments in making a disability determination.” Campbell v. Bowen, 822 F.2d 1518,

1521 (10th Cir. 1987) (citing 42 U.S.C. § 423(d)(2)(c). However, the mere existence of a

severe impairment or combination of impairments does not require a finding that an

individual is disabled within the meaning of the Social Security Act. To be disabling, the

claimant’s condition must be so functionally limiting as to preclude any substantial

gainful activity for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d

335, 338 (10th Cir. 1995).

       The Commissioner has established a quinquepartite sequential evaluation

process for determining whether a claimant is disabled:

              1.     The ALJ must first ascertain whether the claimant is
                     engaged in substantial gainful activity. A claimant who is
                     working is not disabled regardless of the medical findings.

              2.     The ALJ must then determine whether the claimed
                     impairment is “severe.” A “severe impairment” must
                     significantly limit the claimant’s physical or mental ability to
                     do basic work activities.

              3.     The ALJ must then determine if the impairment meets or
                     equals in severity certain impairments described in Appendix
                     1 of the regulations.

              4.     If the claimant’s impairment does not meet or equal a listed
                     impairment, the ALJ must determine whether the claimant
                     can perform his past work despite any limitations.

              5.     If the claimant does not have the residual functional capacity
                     to perform his past work, the ALJ must decide whether the
                     claimant can perform any other gainful and substantial work
                     in the economy. This determination is made on the basis of
                     the claimant’s age, education, work experience, and residual


                                              3
                     functional capacity.

20 C.F.R. § 416.920(a)(4)(I)-(v). See also Williams v. Bowen 844 F.2d 748, 750-52

(10th Cir. 1988). The claimant has the initial burden of establishing a disability in the first

four steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S.Ct. 2287,

2294 n.5, 96 L.Ed.2d 119 (1987). The burden then shifts to the Commissioner to show

the claimant is capable of performing work in the national economy. Id. A finding that

the claimant is disabled or not disabled at any point in the five-step review is conclusive

and terminates the analysis. Casias v. Secretary of Health & Human Services, 933

F.2d 799, 801 (10th Cir. 1991).

       Review of the Commissioner’s disability decision is limited to determining

whether the ALJ applied the correct legal standard and whether the decision is

supported by substantial evidence. Hamilton v. Secretary of Health and Human

Services, 961 F.2d 1495, 1497-98 (10th Cir. 1992); Brown v. Sullivan, 912 F.2d 1194,

1196 (10th Cir. 1990). Substantial evidence is evidence a reasonable mind would

accept as adequate to support a conclusion. Brown, 912 F.2d at 1196. It requires

more than a scintilla but less than a preponderance of the evidence. Hedstrom v.

Sullivan, 783 F.Supp. 553, 556 (D. Colo. 1992). “Evidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). Further, “if the ALJ failed

to apply the correct legal test, there is a ground for reversal apart from a lack of

substantial evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

Although a reviewing court should meticulously examine the record, it may not reweigh


                                              4
the evidence or substitute its discretion for that of the Commissioner. Id.

                                        III. LEGAL ANALYSIS

        in four interrelated points of error, plaintiff contends essentially the ALJ erred in

her determination of his mental residual functional capacity. Finding no reversible error

in any of these arguments, I affirm.

        The crux of plaintiff’s arguments on appeal is the treating source statement of Dr.

Paul Freda. Dr. Freda opined that plaintiff had “marked” or “extreme” limitations in

almost all areas of work-related mental functioning, including most particularly his ability

to work with others. For example, Dr. Freda suggested plaintiff “will interpret

instructions & directions from other as derisive & judgmental put-downs on his intellect

and moral character” and “quickly escalate” encounters into full-blown attacks, causing

others to “walk on eggshells around him.” Most direly, Dr. Freda predicted that in a

work environment, “before 1 hour has passed either a heated argument distracting

others will occur and/or police will be called to the workplace.” (Tr. 483-489.) The ALJ

afforded these opinions “minimal weight” on the ground they were inconsistent with

plaintiff’s progress in managing his symptoms with therapy and medication documented

in Dr. Freda’s own treatment notes. (Tr. 33-34.).3

        The opinion of a treating source is entitled to controlling weight when it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with other substantial evidence in the case record.” 20 C.F.R. §

416.927(c)(2); see also Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). A


        3
            Because plaintiff’s claims were filed prior to March 27, 2017, this section applies. For claims
filed after that date, the Commissioner is no longer required to “give any specific evidentiary weight,
including controlling weight, to any medical opinion(s) or prior administrative medical finding(s), including
those from your medical sources.” 20 C.F.R. § 416.920c(a).

                                                      5
treating source opinion may not be rejected absent good cause for specific and

legitimate reasons clearly articulated in the hearing decision. Watkins, 350 F.3d at

1301. Good cause may be found where the treating source’s opinion is brief,

conclusory, or unsupported by the medical evidence. Frey v. Bowen, 816 F.2d 508,

513 (10th Cir. 1987).

        The ALJ’s opinion clearly meets those standards. The ALJ exhaustively

recounted the history of plaintiff’s efforts to manage his life-long anger management

issues under the care of Dr. Freda and a therapist, Michelle McCauley. The ALJ’s

accurate and thorough description of this evidence fully supports her conclusion that

while plaintiff’s ability to control his outbursts waxed and waned with circumstances,

overall he experienced notable improvement in his ability to recognize his triggers and

de-escalate his anger in challenging situations. (Tr. 28-33.)4 See Pacheco v. Sullivan,

931 F.2d 695, 698 (10th Cir. 1991) (impairment that can be controlled with treatment is

not disabling). The opinion thus establishes good cause for the ALJ’s decision to afford

Dr. Freda’s opinion little weight.5

        Where, as here, the ALJ’s disability determination is supported by substantial

evidence, it would be error to reweigh the evidence in the manner acceptance of

plaintiff’s arguments would require. See Thompson, 987 F.2d at 1487 (court may not


        4
          Indeed, Dr. Freda himself noted in his medical source statement that during a recent outburst at
the doctor’s office, “[i]t took all [plaintiff’s] improvements in self-awareness to leave the conversation.” (Tr.
485.)
        5
          Although plaintiff characterizes the ALJ’s conclusions in this regard as “speculative,” he fails to
develop this argument. “The failure to adequately develop an argument creates no obligation on the part
of the court to consider it.” Gruenberger v. Berryhill, 2019 WL 2422788 at *6 (D. Colo. June 10, 2019)
See also Manning v. Colvin, 182 F.Supp.3d 1156, 1162 n.5 (D. Colo. 2016); Carter v. Colvin, 27
F.Supp.3d 1142, 1148 n. 4 (D. Colo. 2014), aff'd, 597 Fed .Appx. 501 (10th Cir. Jan. 9, 2015). Moreover,
and contrary to plaintiff’s arguments, his symptoms were not “cyclical” but situational, a circumstance the
ALJ acknowledged and addressed throughout her opinion.

                                                        6
reweigh evidence where “reasonable mind” would find evidence adequate to support

decision); Zagorianakos v. Colvin, 81 F.Supp.3d 1036, 1045 (D. Colo. 2015) (same).

The court “may not displace the agency’s choice between two fairly conflicting views,

even though the court would justifiably have made a different choice had the matter

been before it de novo.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). See also

Abdelmeged v. Colvin, 2015 WL 5047645 at *6 (D. Colo. Aug. 26, 2015) (“The mere

fact that there may be two permissible views of the evidence . . . is not indicative that

the ALJ’s choice between them was in error.”).

       Thus, the ALJ did not err in discounting Dr. Freda’s opinions. As plaintiff’s

arguments regarding his ability to work on a sustained and regular basis and the

supportability of the ALJ’s step four and five findings also presuppose the determinative

nature of Dr. Freda’s opinions, they fail as well.

       As for plaintiff’s assertion the ALJ erred in discounting his subjective reports of

his functional limitations, the medical evidence recounted by the ALJ thoroughly

substantiates her conclusion that plaintiff was less limited than he claimed. “[C]redibility

determinations ‘are peculiarly the province of the finder of fact,’ and should not be upset

if supported by substantial evidence.” White, White v. Barnhart, 287 F.3d 903, 909

(10th Cir. 2001) (quoting Kepler v. Chater, 68 F.3d 387, 390-91 (10th Cir.1995)). So

long as the ALJ links her credibility assessment to specific evidence in the record, her

determination is entitled to substantial deference. Id. at 910; see also Qualls v. Apfel,

206 F.3d 1368, 1372 (10th Cir. 2000); Carter v. Colvin, 27 F.Supp.3d 1142, 1152 (D.

Colo. 2014), aff'd, 597 Fed. Appx. 501 (10th Cir. Jan. 9, 2015). Such deference is

warranted on this record.


                                              7
        Conversely, the ALJ did not err in affording “substantial weight” to the opinion of

the state agency psychiatrist, Dr. David Strand.6 Although, all other things being equal,

opinions of examining medical sources are generally entitled to more weight than those

of non-examining sources, Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir.

2004), “‘[i]n appropriate circumstances, opinions from State agency medical and

psychological consultants and other program physicians and psychologists may be

entitled to greater weight than the opinions of treating or examining sources.’” Ellsworth

v. Berryhill, 2018 WL 2268008 at *4 (D. Colo. May 16, 2018) (quoting Social Security

Ruling 96-6p, 1996 WL 374180 at *2 (SSA July 2, 1996)).7 The ALJ found Dr. Strand’s



        6
         Moreover, in determining plaintiff’s residual functional capacity, the ALJ was not required to rely
on any medical source’s opinion:

                [T]he ALJ was not required to adopt or rely on any medical source
                opinion in making her residual functional capacity assessment because
                the determination of residual functional capacity is not a medical opinion.
                Instead, residual functional capacity is assessed based on all of the
                relevant medical and other evidence, including medical records,
                observations of treating physicians and others, and plaintiff's own
                description of his limitations. Although the ALJ's determination must be
                grounded in some medical evidence, it ultimately is an administrative
                determination reserved to the Commissioner[.]

Zagorianakos, 81 F.Supp.3d at 1044 (internal citations and quotation marks omitted). It was completely
within the ALJ’s legitimate purview to review the evidence and assess plaintiff’s mental residual functional
capacity herself based on all the evidence of record. See 20 C.F.R. § 416.920a(c); Grandusky v.
Berryhill, 2018 WL 2722465 at *5 (D. Colo. June 6, 2018).
        7
           Although SSR 96-6p has been rescinded and replaced by SSR 17-2p, see 2017 WL 1105349
(SSA March 27, 2017), courts have disagreed as to whether SSR 17-2p should apply retroactively,
compare Rhiana v. Saul, 2019 WL 4183974 at *5 n.7 (S.D. Ind. Sept. 4, 2019) (SSR 17-2p applicable
because ALJ’s opinion was issued after effective date of the ruling, citing cases) with Jansky v. Acting
Commissioner of Social Security, 2019 WL 1123847 at *2 n.3 (M.D. Fla. March 12, 2019) (plaintiff’s
claim filed prior to effective date of SSR 17-2p, SSR 96-6p still applicable). Nevertheless, substantively,
SSR 17-2p deals solely with the requirements for a finding of medical equivalence, which is only one of
the topics addressed in SSR 96-6p. See Social Security Ruling 96-6p, 1996 WL 374180 at *1 (noting
SSR 96-6p also “clarif[ies] Social Security Administration policy regarding the consideration of findings of
fact by State agency medical and psychological consultants and other program physicians and
psychologists by adjudicators”). Regardless, I perceive the notion that state agency medical sources are
highly qualified medical professionals whose opinions may be relied on in appropriate circumstances to be
enduring and uncontroversial.

                                                     8
opinion more consistent with the evidence of record, a determination she buttressed by

an exacting analysis of the evidence. Here again, that determination is supported by

substantial evidence clearly set forth in the decision and does not constitute reversible

error.8

          Nor did the ALJ err in failing to recontact Dr. Freda. The duty to recontact a

medical source is triggered only when the ALJ is unable to reach a conclusion regarding

disability based on the evidence before her, not merely because she rejects such

opinion. See White, 287 F.3d at 908. Similarly, the ALJ did not err in failing to order a

consultative examination. Under the regulations, the ALJ may order a consultative

examination “to try to resolve an inconsistency in the evidence, or when the evidence as

a whole is insufficient to allow [her] to make a determination or decision[.]” 20 C.F.R. §

416.919a(b).9 There is nothing in the evidence to suggest the type of ambiguity or

uncertainty which would have made it an abuse of discretion to decline to order a

          8
             Although plaintiff also claims this opinion was “stale” insofar as it was rendered without the
benefit of later medical records, the ALJ’s review of this same evidence demonstrates that the course of
plaintiff’s impairments reflected in those later records was consistent with Dr. Strand’s earlier opinion. See
Tarpley v. Colvin, 601 Fed. Appx. 641, 644 (10th Cir. Feb. 4, 2015) (“[N]othing in the later medical records
[plaintiff] cites supports . . . a material change in [plaintiff’s] condition that would render [the agency
physician’s] opinion stale.”).
          9
              Such circumstances may arise where, for example,

                   (1) The additional evidence needed is not contained in the records of
                   your medical sources;

                   (2) The evidence that may have been available from your treating or other
                   medical sources cannot be obtained for reasons beyond your control,
                   such as death or noncooperation of a medical source;

                   (3) Highly technical or specialized medical evidence that we need is not
                   available from your treating or other medical sources; or

                   (4) There is an indication of a change in your condition that is likely to
                   affect your ability to work, but the current severity of your impairment is
                   not established.

20 C.F.R. § 416.919a(b). None of those circumstances pertains here.

                                                         9
psychiatric consultative examination on the ALJ’s own initiative.10

                                              IV. ORDERS

        THEREFORE IT IS ORDERED that the conclusion of the Commissioner through

the Administrative Law Judge that plaintiff was not disabled is affirmed.

        Dated November 18, 2019, at Denver, Colorado.

                                                           BY THE COURT:




        10
           I note also that plaintiff was represented by counsel at the administrative level. “Although the
ALJ has the duty to develop the record, such a duty does not permit a claimant, through counsel, to rest
on the record – indeed, to exhort the ALJ that the case is ready for decision – and later fault the ALJ for
not performing a more exhaustive investigation.” Maes v. Astrue, 522 F.3d 1093, 1097 (10th Cir. 2008).

                                                     10
